            Case 2:18-cv-02620-JAT Document 52 Filed 04/18/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF ARIZONA
 8   League of Women Voters of Arizona; Mi                CV-18-02620-PHX-JAT
     Familia Vota Education Fund; and Promise
 9   Arizona, on behalf of themselves, their
     members, and all others similarly situated,                  ORDER GRANTING
10                                                             STIPULATION TO AMEND
                      Plaintiffs,                                SCHEDULING ORDER
11
                      vs.
12
     Katie Hobbs, in her official capacity as Secretary
13   of State for the State of Arizona,
14                     Defendant.
15
16         Pursuant to the parties’ Stipulation to Amend Scheduling Order (Doc. 49), and good
17 cause appearing,
18         IT IS ORDERED granting the Stipulation (Doc. 51) such that the Scheduling Order is
19 amended as follows:
20         1.    All discovery, including depositions of parties, witnesses, and experts, answers
21 to written discovery, and supplements to written discovery must be completed by August 30,
22 2019.
23         2.    All dispositive motions shall be filed no later than October 4, 2019.
24         Dated this 17th day of April, 2019.
25
26
27
28
